    Case 6:21-cv-00016 Document 68 Filed on 07/06/21 in TXSD Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               VICTORIA DIVISION


STATE OF TEXAS; STATE OF
LOUISIANA,

                                                  Civ. Action No. 6:21-cv-00016
                      Plaintiffs,

       v.

The UNITED STATES OF AMERICA;
ALEJANDRO MAYORKAS, Secretary of the
United States Department of Homeland
Security, in his official capacity; UNITED
STATES DEPARTMENT OF HOMELAND
SECURITY; TROY MILLER, Senior Official
Performing the Duties of the Commissioner of
U.S. Customs and Border Protection, in his
official capacity; U.S. CUSTOMS AND
BORDER PROTECTION; TAE JOHNSON,
Acting Director of U.S. Immigration and
Customs Enforcement, in his official capacity;
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT;          TRACY        RENAUD,
Senior Official Performing the Duties of the
Director of the U.S. Citizenship and
Immigration Services, in her official capacity;
U.S. CITIZENSHIP AND IMMIGRATION
SERVICES,


                      Defendants.




    PLAINTIFFS’ RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY
      Case 6:21-cv-00016 Document 68 Filed on 07/06/21 in TXSD Page 2 of 4




       Defendants’ supplemental authority supports Texas and Louisiana in this case. See ECF 65

(citing Arizona v. DHS, No. 2:21-cv-186 (D. Ariz. June 30, 2021)). The Arizona court decided two

issues: standing and reviewability.

       First, the court ruled that Arizona had standing to challenge the February 18 Memorandum.

See ECF 65-1 at 10–15. The State faced injuries in fact stemming from Defendants’ refusal to

enforce federal immigration law: “for those noncitizens who commit state crimes, are then

incarcerated, and subsequently released but not removed by ICE, Arizona has to spend money to

supervise their release into the community.” Id. at 15. Texas and Louisiana have standing because

they face similar costs. See, e.g., ECF 19-12 ¶¶ 18–19; ECF 19-3 ¶ 2.

       Second, the Arizona court held “that it [could not] properly review Plaintiffs’ claims”

because it disagreed with the plaintiffs’ argument that “8 U.S.C. § 1231(a)(1)(A) provides

sufficient guidelines for DHS to follow.” ECF 65-1 at 16. As an initial matter, that ruling cannot

help Defendants in this case because Texas and Louisiana have not brought a claim based on

Section 1231(a)(1)(A). Instead, Texas and Louisiana argue that the January 20 and February 18

Memoranda are unlawful under Section 1226(c) and Section 1231(a)(2), two provisions the

Arizona court did not consider. See ECF 18 at 12–19.

       In any event, the Arizona court’s interpretation of Section 1231(a)(1)(A) is unpersuasive.

The court described its conclusion as “contra” this Court’s holding in Texas v. United States, No.

6:21-cv-3, 2021 WL 2096669, at *33–*38 (S.D. Tex. Feb. 23, 2021), but it did not grapple with

this Court’s reasoning. ECF 65-1 at 17. For example, the Arizona court declined to interpret

Section 1231(a)(1)(A) “as a mandate” because Section 1231(a)(3) “contains provisions for when

a noncitizen is not removed within the 90-day statutory period.” Id. at 16. But this Court explained

that the “mandatory language of § 1231(a)(1)(A) is not neutered by . . . the existence of statutes

                                                 2
     Case 6:21-cv-00016 Document 68 Filed on 07/06/21 in TXSD Page 3 of 4




and caselaw outlining procedure in the event that practical circumstances prevent removal within

90 days.” Texas v. United States, No. 6:21-cv-3, 2021 WL 247877, at *3 (S.D. Tex. Jan. 26, 2021).



Date: July 6, 2021                      Respectfully submitted.

KEN PAXTON                              /s/ Patrick K. Sweeten
Attorney General of Texas               PATRICK K. SWEETEN
                                        Deputy Attorney General for Special Litigation
BRENT WEBSTER                           Attorney-in-Charge
First Assistant Attorney General        Texas Bar No. 00798537
                                        Southern District of Texas Bar No. 1829509
JUDD E. STONE II                        patrick.sweeten@oag.texas.gov
Solicitor General
                                        WILLIAM T. THOMPSON
                                        Deputy Chief, Special Litigation Unit
                                        Texas Bar No. 24088531
                                        Southern District of Texas Bar No. 3053077
                                        will.thompson@oag.texas.gov

                                        RYAN D. WALTERS
                                        Special Counsel
                                        Texas Bar No. 24105085
                                        Southern District of Texas Bar No. 3369185
                                        ryan.walters@oag.texas.gov


                                        OFFICE OF THE ATTORNEY GENERAL
                                        P.O. Box 12548 (MC-009)
                                        Austin, Texas 78711-2548
                                        Tel.: (512) 463-2100
                                        Fax: (512) 457-4410

                                        COUNSEL FOR PLAINTIFF STATE OF TEXAS




                                               3
      Case 6:21-cv-00016 Document 68 Filed on 07/06/21 in TXSD Page 4 of 4




                                           JEFF LANDRY
                                           LOUISIANA ATTORNEY GENERAL

                                           /s/Elizabeth B. Murrill
                                           ELIZABETH B. MURRILL
                                           Solicitor General
                                           JOSEPH S. ST. JOHN
                                           Deputy Solicitor General

                                           Louisiana Department of Justice
                                           1885 N. Third St.
                                           Baton Rouge, LA 70804
                                           (225) 326-6766
                                           murrille@ag.louisiana.gov
                                           stjohnj@ag.louisiana.gov

                                           COUNSEL FOR PLAINTIFF STATE OF LOUISIANA


                               CERTIFICATE OF COMPLIANCE

        I certify that the total number of words in this response, exclusive of the matters designated

for omission, is 357, as counted by Microsoft Word.

                                                   /s/ Patrick K. Sweeten
                                                   PATRICK K. SWEETEN



                                   CERTIFICATE OF SERVICE

        I certify that a true and accurate copy of the foregoing document was filed electronically

(via CM/ECF) on July 6, 2021, which automatically serves all counsel of record who are registered

to receive notices in this case.

                                                   /s/ Patrick K. Sweeten
                                                   PATRICK K. SWEETEN




                                                  4
